Citation Nr: 9928214	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  97-22 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to an evaluation in excess of 30 percent, for a 
right nephrectomy, residuals of a renal calculus, for accrued 
benefits purposes.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel







INTRODUCTION

The veteran had recognized guerilla service from March 1944 
to May 1945, regular Philippine Army Service from May 1945 to 
March 1946, and service with the Philippine Scouts from 
June 1946 to August 1949.  The veteran died in October 1994.  
The appellant is the widow of the veteran.

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 determination of the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO).

This case has been returned to the Board from the RO 
following its June 1998 decision.  The Board remanded the 
issue of an increased rating for the kidney disability for 
application of the revised regulations for genitourinary 
disabilities.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).


FINDINGS OF FACT

1.  The veteran underwent a right nephrectomy in March 1949.

2.  The probative medical evidence does not show any 
nephritis, infection, or pathology associated with the 
veteran's remaining left kidney.





CONCLUSION OF LAW

The schedular criteria for an evaluation greater than a 
30 percent, for a right nephrectomy, residuals of a renal 
calculus, for accrued benefits purposes have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5121(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 4.115a, Diagnostic Code 7500 (1993) (effective 
prior to Feb. 17, 1994); 38 C.F.R. § 4.115b, Diagnostic Code 
7500 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record shows that the veteran was service-connected for a 
right nephrectomy, residual of renal calculus, evaluated as 
30 percent disabling from August 1949.  The service medical 
records show that the veteran was admitted in March 1949 for 
multiple calculi of the right kidney of unknown etiology and 
hydronephrosis secondary to the multiple calculi.  A right 
nephrectomy was performed in March 1949.  

A December 1992 letter shows that the veteran's renal 
function at the present time appeared to be adequate, and may 
be normal for a man of his age who had undergone a prior 
nephrectomy.  The examiner noted that the contribution of the 
nephrectomy to the veteran's hypertension was unknown; but 
that it was quite possible to postulate that the hypertension 
may in part be an effect of the prior damage.  




The record contains VA outpatient treatment records for the 
period between May 1992 and September 1994.  A November 1992 
renal sonogram shows an impression of left kidney somewhat 
prominent in size consistent with mild compensatory 
hypertrophy and no hydronephrosis.  

A July 1993 renal sonogram report shows diagnoses of 
surgically absent right kidney and left kidney measuring 12.1 
centimeters with no evidence of hydronephrosis.  An 
August 1993 intravenous urogram revealed a right nephrectomy 
and an enlarged left kidney representing compensatory 
hypertrophy, and mild prostatic enlargement.  

A July 1993 VA outpatient report shows that the veteran was 
seen in the renal clinic.  The report shows an impression of 
stable renal function.  An October 1993 report shows an 
assessment of stable renal functions. 

An April 1994 VA examination report shows that the examiner 
reviewed the veteran's medical records since arriving in the 
United States from the Philippines in April 1992.  Following 
a review of the records, the examiner noted the October 1993 
findings of the renal clinic, which show that the left kidney 
was increased in size due to compensatory hypertrophy without 
other abnormalities.  

The examiner pointed to the clinic's finding of 
microhematuria and the negative result following cytoscopy.  
He further noted that the veteran was followed by the urology 
clinic due to suspicious findings revealed following 
pathology from the urethra.  The examination report included 
diagnoses of history of nephrectomy and compensatory 
hypertrophy of the left kidney, judged by the renal clinic to 
be stable.  

With respect to the left kidney, the examiner found that the 
hypertrophy was a compensatory mechanism due to the removal 
of the right kidney; however, its size and function appeared 
to be stable.  He also opined that the microhematuria from 
either the urethral tract or prostate were not linked to the 
left kidney.  With respect to hypertension, the examiner 
found that the question as to its time of onset obscured its 
relationship to kidney disease; however, he noted that they 
can be independent events and the record would indicate a 
more recent onset since treatment had begun in 1992.  

A private medical report shows that the veteran had an 
excretory urogram performed in May 1994.  The report shows a 
conclusion of status post right nephrectomy with compensatory 
hypertrophy of the left kidney.

A VA outpatient treatment report dated in September 1994 
shows assessments of status post nephrectomy and controlled 
hypertension.

The record contains a VA medical opinion dated in 
November 1996 where the examiner opined that there was no 
impairment in kidney function of the remaining kidney to 
point to it as the cause of hypertension.  

Criteria

The statute provides with respect to accrued benefits that 
"periodic monetary benefits...to which an individual was 
entitled at the time of death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due...and unpaid for a period not to exceed two 
years, shall, upon the death of individual be paid."  
38 U.S.C.A. § 5121 (West 1991 & Supp. 1999); see also 
38 C.F.R. § 3.1000 (1998).  

In this regard, the veteran submitted a claim in 
September 1993 for an increased evaluation for the right 
nephrectomy, which the RO denied in a February 1994 rating 
decision.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  38 C.F.R. 
§ 4.1.

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41.  

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that the revised criteria for the schedule of 
ratings for the genitourinary system became effective on 
February 17, 1994.  See 59 Fed. Reg. 2,527 (1994); 59 Fed. 
Reg. 14,567 (1994).  Where a regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the "version most 
favorable to appellant" applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).



The criteria in effect prior to February 1994 provided a 
60 percent evaluation when there was removal of one kidney 
and the other kidney had mild to moderate nephritis, 
infection or pathology.  38 C.F.R. § 4.115a, Diagnostic Code 
7500 (1993).  A 30 percent evaluation was provided when the 
remaining kidney was functioning normally.  Id. 

Under the current regulation, the removal of one kidney 
warrants a minimum of 30 percent.  38 C.F.R. § 4.115b, 
Diagnostic Code 7500 (1998).  The schedule of ratings further 
provide that if there is nephritis, infection or pathology of 
the remaining kidney, the condition is to be rated as renal 
dysfunction.  Id. 

Renal dysfunction is evaluated as 60 percent disabling with 
constant albuminuria with some edema; or, definite decrease 
in kidney function; or, when hypertension is at least 40 
percent disabling under Diagnostic Code 7101.  38 C.F.R. 
§ 4.115a.  A 30 percent evaluation is provided when albumin 
is constant or recurring with hyaline and granular casts or 
red blood cells, or, there is transient or slight edema or 
hypertension at least 10 percent disabling under diagnostic 
code 7101.  Id.

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
a veteran need only demonstrate an approximate balance of the 
evidence to prevail, rather than a fair preponderance of the 
evidence).



Analysis

Initially, the Board finds that the appellant's claim for 
entitlement to an increased evaluation for a right 
nephrectomy for the purpose of accrued benefits is well-
grounded in that the claim is plausible in accordance with 38 
U.S.C.A. § 5107(a) (West 1991).  Additionally, the Board is 
satisfied that all available relevant evidence is of record 
and that the statutory duty to assist the appellant in the 
development of evidence pertinent to the claim has been met 
in accordance with 38 U.S.C.A. § 5107.

Following a review of the evidence of record, the Board finds 
that an evaluation greater than 30 percent is not warranted 
for the service-connected removal of the right kidney.  The 
probative medical evidence shows that the veteran's 
disability was manifested by an absent right kidney and 
stable function of the remaining left kidney.  The schedular 
criteria in effect prior to February 17, 1994, and the 
revised criteria both provide a 30 percent evaluation for 
absence of one kidney and normal functioning of the remaining 
kidney.  Further, for an evaluation greater than 30 percent, 
the evidence must show nephritis, infection, or pathology of 
the remaining kidney under either criteria.  

In the case at hand, the medical evidence of record does not 
show nephritis, infection, or pathology associated with the 
remaining left kidney.  The probative medical evidence of 
record shows that the left kidney is manifested by 
compensatory hypertrophy.  The Board finds that the 
hypertrophy described in the medical evidence does not 
constitute pathology of the left kidney as contemplated by 
the schedule of ratings.  The evidence establishes that the 
increase in size of the left kidney is a mechanism in 
response to the right nephrectomy.  

In this regard, the examiner in April 1994 found that the 
size and function of the left kidney was stable.  Further, 
the consistent use of the word "compensatory" supports the 
findings of record that the hypertrophy of the left kidney 
does not constitute pathology under these circumstances.  

The Board also notes that the probative medical evidence does 
not link the veteran's other genitourinary disorders with the 
right nephrectomy or the function of the remaining left 
kidney.  The examiner in April 1994 found that microhematuria 
was not related to the function of the remaining left kidney.  

The competent evidence of record also does not show that the 
veteran's hypertension was linked to his right nephrectomy.  
Notwithstanding the private physician's opinion in the 
December 1992 letter showing that it was quite possible, VA 
opinions dated in April 1994 and November 1996 do not link 
hypertension to the remaining left kidney.  Moreover, the 
opinion in the December 1992 letter is tenuous and 
inconclusive because the physician found that the 
contribution of the nephrectomy to the hypertension was 
unknown at the present time.  

In absence of evidence showing that the left kidney was 
manifested by nephritis, infection, or pathology, the Board 
must deny the appellant's claim for an evaluation greater 
than 30 percent for the purpose of accrued benefits for the 
veteran's service-connected right nephrectomy.  Based upon a 
full review of the record, the Board finds that the evidence 
is not so evenly balanced as to require application of the 
benefit of the doubt in favor of the appellant's claim.  
Gilbert, 1 Vet. App. at 56.  

The law makes it clear that accrued benefits may be paid in 
either of two circumstances: first, where it is shown that 
the veteran was entitled at death under existing ratings or 
decisions; or, secondly, where it is shown that the veteran 
was entitled to benefits based on evidence in the file at 
date of death.  38 U.S.C.A. § 5121(a).  

In the case at hand, the record shows that the veteran's 
disability evaluation was continued in an April 1994 rating 
decision and the evidence in the file at the date of death 
does not show that a higher evaluation was warranted.  

Although the Appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 30 percent for a 
right nephrectomy, residuals of a renal calculus, for accrued 
benefits purposes.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

Entitlement to an evaluation in excess of 30 percent for a 
right nephrectomy, residuals of a renal calculus, for accrued 
benefits purposes is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 

